Hill, J.
1. This was a ease of levy and claim. The verdict finding the property levied on subject to the fi. fa., together with ten per cent, damages on account of the claim being filed for delay only, is supported by the evidence.
2. The grounds of the amendment to the motion for new trial are without merit, and are not of such a nature as to require discussion.

Judgment affirmed.


By five Justices, all concurring.

Claim. Before Judge Mathews. Bibb superior court. June 25, 1915.
Hall & Roberts, for plaintiff in error.
Hardeman, Jones, Parle & Johnston, contra.